UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Mr. Masashi Terachi Korea Equity Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2013 Date of reporting period:November 1, 2012– January 31,2013 Item 1.Schedule of Investments KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS January 31, 2013 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets SOUTH KOREAN EQUITY SECURITIES Automotive Equipment and Parts Hyundai Mobis $ $ $ Automotive service components Total Automotive Equipment and Parts Banking and Financial Services KB Financial Group Inc Commercial banking services Total Banking and Financial Services Chemicals and Pharmaceuticals Celltrion, Inc. Biopharmaceutical products Total Chemicals and Pharmaceuticals Consumer Electronics Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications SK Hynix Inc Semiconductors Total Consumer Electronics Information and Software NCsoft Corporation ) Online gaming Total Information and Software ) Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Total Insurance Miscellaneous Manufacturing CJ CheilJedang Corporation Food and life science business Finetec Corporation Superconducting materials Huvis Corporation Textile products and services Korea Zinc Co., Ltd. Non-ferrous metals Lock&Lock Co., Ltd. Plastic food storage Woongjin Coway Co., Ltd. Water purifiers and home appliances Youngone Corporation * 0 Outdoor sportswear and shoes Total Miscellaneous Manufacturing KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS January 31, 2013 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Services Cheil Worldwide Inc. $ $ $ Marketing communications CJ CGV Co., Ltd. Movie theaters iMarketKorea Inc. ) Maintenance, repair, and operations procurement services Paradise Co., Ltd. Casinos, spas, and hotels Samsung Engineering Co., Ltd. Engineering and construction Total Services Transportation Daewoo Shipbuilding & Marine Engineering Co., Ltd. Shipbuilding Hanjin Shipping Co., Ltd. ) Marine transportation Hyundai Glovis Co., Ltd. ) Domestic and International logistic services Total Transportation ) Wholesale GS Retail Company Ltd. Owns and operates various stores and online retail businesses Hyundai Greenfood Co., Ltd. ) Wholesale and distributon of food Orion Corp ) Food and confectionary Total Wholesale ) TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ $ INVESTMENTS IN FOREIGN CURRENCY South Korea Won Non-interest bearing account ) TOTAL INVESTMENTS IN FOREIGN CURRENCY ) TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ * Non-Income Producing Security Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $21,199,020. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $1,680,718. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of January 31, 2013. Korean won $1.00 The tax basis of investments, exclusive of investments in foreign currencies of $2,159,934, at January 31, 2013 was $67,478,173. The following table summarizes the valuation of the Fund’s investments by fair value hierarchy levels as of January 31, 2013. Level 1 – quoted prices in active markets for identical investments. Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment spreads, credit risk, etc.). Level 3 – (including the Fund’s own assumptions in determining the fair value of investments). Level Investments in Securities Level 1 Equity Securities Foreign Currency Level 2 -0- Level 3 -0- Total During the quarter ended January 31, 2013, there were no transfers between Level 1 and 2 and the Fund did not hold any instruments which used significant observable inputs (Level 3) in determining fair value. Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOREA EQUITY FUND, INC. By:/s/ Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Masashi Terachi Masashi Terachi (Principal Executive Officer) Date:March 25, 2013 By:/s/ Robert Kleinman Robert Kleinman, Treasurer (Principal Financial Officer) Date:March 25, 2013
